United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                     October 16, 2014

                                          Before

                           MICHAEL S. KANNE, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

                           ROBERT M. DOW, JR., District Judge*

Nos. 12‐2621, 12‐2762

UNITED STATES OF AMERICA,                Appeal from the United States District Court
     Plaintiff–Appellant,                for the Western District of Wisconsin

      v.                                 No. 3:07‐cr‐00080‐wmc‐1

QUADALE D. COLEMAN,                William M. Conley, Chief Judge.
    Defendant–Appellee.
                   ______________________________________

QUADALE D. COLEMAN,                      Appeal from the United States District Court
    Petitioner‐Appellee,                 for the Western District of Wisconsin

      v.                                 No. 3:10‐cv‐00736‐wmc

UNITED STATES OF AMERICA,                William M. Conely, Chief Judge.
     Respondent‐Appellant.

                                       O R D E R

      No judge of the court having called for a vote on the Petition For Rehearing and 


*
 The Honorable Robert M. Dow, Jr., of the Northern District of Illinois, sitting by
designation.
Appeal nos. 12‐2621, 12‐2762                                                     Page 2



Suggestion for Rehearing En Banc filed by Defendant‐Petitioner‐Appellee on 

September 29, 2014, and all of the judges on the original panel having voted to deny the

same,

        IT IS HEREBY ORDERED that the Petition For Rehearing and Suggestion for

Rehearing En Banc is DENIED.

        IT IS FURTHER ORDERED that the opinion issued in the above‐entitled case on

August 14, 2014, is hereby amended as follows:

              The last sentence in the opinion is revised so that it reads: 
              “Based on our decision in Hawkins, the decision of the
              district court in No. 12‐2621 resentencing Coleman is
              VACATED, the decision in No. 12‐2762 granting the § 2255
              motion is REVERSED and the case is REMANDED to the
              district court for further proceedings consistent with this
              opinion, including consideration of any remaining issues
              presented in the § 2255 motion.”